United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Padullaparthi et al.			:
Application No. 16/793,206			:		Decision on Petition
Filing Date: February 18, 2020		:				
Attorney Docket No. 13178.0570		:


This is a decision on the renewed petition under 37 C.F.R. § 1.55(f) filed February 9, 2021, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).  

The petition is granted.

The application was filed with an application data sheet (“ADS”) on February 18, 2020.  The ADS includes a foreign priority claim to an application in India on February 19, 2019.

The last day in the time period set forth in 37 C.F.R. § 1.55(f)(1) was Monday, June 21, 2020.
A certified copy of the foreign application was not timely filed on or before June 21, 2020.

On December 8, 2021, the Office dismissed a prior petition under 37 C.F.R. § 1.55(f).  The decision requests additional information concerning the delay in the submission of the certified copy.

The renewed petition was filed on February 9, 2021.  The renewed petition includes the requested information.

The requirements set forth in 37 C.F.R. § 1.55(f) have been satisfied, and the late certified copy of the foreign application is accepted.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions